
	
		II
		109th CONGRESS
		2d Session
		S. 3822
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve access to and appropriate utilization of
		  valid, reliable and accurate molecular genetic tests by all populations thus
		  helping to secure the promise of personalized medicine for all
		  Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Genomics and Personalized Medicine Act
			 of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The completion of
			 the Human Genome Project in 2003 paved the way for a more sophisticated
			 understanding of disease causation, which has contributed to the advent of
			 personalized medicine.
			(2)Personalized
			 medicine is the application of genomic and molecular data to better target the
			 delivery of health care, facilitate the discovery and clinical testing of new
			 products, and help determine a patient’s predisposition to a particular disease
			 or condition.
			(3)Many
			 commonly-used drugs are typically effective in only 40 to 60 percent of the
			 patient population.
			(4)In the United
			 States, up to 15 percent of hospitalized patients experience a serious adverse
			 drug reaction, and more than 100,000 deaths are attributed annually to such
			 reactions.
			(5)Pharmacogenomics
			 has the potential to dramatically increase the efficacy and safety of drugs and
			 reduce healthcare costs, and is fundamental to the practice of genome-based
			 personalized medicine.
			(6)Pharmacogenomics
			 is the study of how genes affect a person’s response to drugs. This relatively
			 new field combines pharmacology (the science of drugs) and genomics (the study
			 of genes and their functions) to develop effective, safe medications and dosing
			 regimens that will be tailored to an individual's genetic makeup.
			(7)The cancer drug
			 Gleevec was developed based on knowledge of the chromosomal translocation that
			 causes chronic myelogenous leukemia, which is characterized by an abnormal
			 growth in the number of white blood cells. The mean 5-year survival for
			 affected patients who are treated with Gleevec is 95 percent, which contrasts
			 to a 5-year survival of 50 percent for patients treated with older
			 therapies.
			(8)The ERBB2 gene
			 helps cells grow, divide and repair themselves. One in 4 breast cancers are
			 characterized by too many copies of this gene, which causes uncontrolled and
			 rapid tumor growth. Pharmacogenomics research led to both the development of
			 the test for this type of breast cancer as well as an effective biologic,
			 Herceptin.
			(9)Warfarin, a blood
			 thinner used to prevent the formation of life-threatening clots, significantly
			 elevates patient risk for bleeding in the head or gastrointestinal tract, both
			 of which are associated with increased rates of hospitalization, disability and
			 death. Pharmacogenomic researchers have identified and developed tests for
			 genetic variants in the cytochrome P450 metabolizing enzyme (CYP2C9) and
			 vitamin K epoxide reductase complex that increase risk for these adverse
			 events. By using a companion diagnostic test for these two genes, physicians
			 can modify the dosing regimen and decrease the likelihood of adverse
			 events.
			(10)Although the
			 cancer drug 6-mercaptopurine (6–MP) cures 85 percent of children with acute
			 lymphoblastic leukemia, historically, a significant number of patients would
			 die inexplicably from the drug. Researchers later discovered that 1 in 10
			 individuals has an under-active version of the metabolizing enzyme thiopurine
			 methyltransferase (TPMT) and should receive only a fraction of the standard
			 dose of purine drugs. Physicians now are able to screen for TPMT gene variants
			 before administering these drugs.
			(11)Research into
			 the genetics of breast cancer identified two pivotal genes, BRCA1 and BRCA2,
			 mutations in which correspond to a significantly increased lifetime risk of
			 developing breast and ovarian cancer. Individuals in affected families or with
			 specific risk factors may use genetic testing to identify whether they carry
			 mutations in these genes and to inform their decisions about treatment options,
			 including mastectomy and oophorectomy.
			(12)Realizing the
			 promise of personalized medicine will require continued Federal leadership and
			 agency collaboration, expansion and acceleration of genomics research, a
			 capable genomics workforce, incentives to encourage development and collection
			 of data on the analytic and clinical validity of genomic tests and therapies,
			 and improved regulation over the quality of genetic tests, direct-to-consumer
			 advertising and use of personal genomic information.
			3.DefinitionsIn this Act:
			(1)BiomarkerThe
			 term biomarker means an analyte found in a patient specimen that
			 is objectively measured and evaluated as an indicator of normal biologic
			 processes, pathogenic processes, or pharmacologic responses to a therapeutic
			 intervention.
			(2)Laboratory-developed
			 genetic testThe term laboratory-developed genetic
			 test means a molecular genetic test that is designed, validated,
			 conducted, and offered as a service by a clinical laboratory subject to the
			 Clinical Laboratory Improvement Amendments (referred to in this Act as
			 CLIA) using either commercially available analyte specific
			 reagents (FDA-regulated) or reagents prepared by the laboratory (not
			 FDA-regulated), or some combination thereof.
			(3)Molecular
			 genetic testThe term molecular genetic test means
			 an analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that
			 detects genotypes, mutations, or chromosomal and biochemical changes.
			(4)Pharmacogenetic
			 testThe term pharmacogenetic test means a molecular
			 genetic test intended to identify individual variations in DNA sequence related
			 to drug absorption and disposition (pharmacokinetics) or drug action
			 (pharmacodynamics), including polymorphic variation in the genes that encode
			 the functions of transporters, receptors, metabolizing enzymes, and other
			 proteins.
			(5)Pharmacogenomic
			 test
				(A)In
			 generalThe term phar­ma­co­ge­nomic test means a
			 molecular genetic test intended to identify individual variations in
			 single-nucleotide polymorphisms, haplotype markers, or alterations in gene
			 expression or inactivation, that may be correlated with pharmacological
			 function and therapeutic response.
				(B)Variations and
			 alterationsFor purposes of this paragraph, the variations or
			 alterations referred to in subparagraph (A) may be a pattern or profile of
			 change, rather than a change in an individual marker.
				(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			4.Genomics and
			 Personalized Medicine Interagency Working Group
			(a)In
			 generalThe Secretary shall establish within the Department of
			 Health and Human Services the Genomics and Personalized Medicine Interagency
			 Working Group (referred to in this Act as the IWG).
			(b)PurposeIt
			 shall be the purpose of the IWG to expand and accelerate genetics and genomics
			 research, and the translation of findings from such research into clinical and
			 public health application, by—
				(1)(A)enhancing communication
			 about current and proposed activities and areas of focus by the Department of
			 Health and Human Services and other relevant Federal departments and agencies,
			 including communication focused on findings and recommendations from—
						(i)the advisory groups on genetics of
			 the Secretary, including the Secretary’s Advisory Committee on Genetics,
			 Health, and Society, and the Advisory Committee on Heritable Disorders and
			 Genetic Diseases in Newborns and Children; and
						(ii)the National Academies of Science,
			 including the Institute of Medicine; and
						(B)identifying areas of need and
			 opportunity; and
					(2)facilitating
			 collaboration, coordination, and integration of activities, within the Federal
			 agencies, and among such agencies and their public and private partners to
			 leverage resources and avoid duplication of effort.
				(c)IWG
			 ChairpersonThe Secretary shall serve as chairperson of the IWG.
			 The Secretary may not designate another person to serve as a chairperson of the
			 IWG.
			(d)MembersIn
			 addition to the Secretary, the IWG shall include members from the—
				(1)National
			 Institutes of Health, including the National Human Genome Research Institute,
			 the National Institute of Environmental Health Sciences, the Department of
			 Clinical Bioethics, and the National Center on Minority Health and Health
			 Disparities;
				(2)Centers for
			 Disease Control and Prevention, including the Office of Genomics and Disease
			 Prevention;
				(3)Food and Drug
			 Administration, including the Office of Clinical Pharmacology and
			 Biopharmaceutics Review and the Office of In Vitro Diagnostics;
				(4)Health Resources
			 and Services Administration, including the genetic services branch of the
			 Maternal and Child Health Bureau and the Bureau of Health Professions;
				(5)Office of
			 Minority Health;
				(6)Agency for
			 Healthcare Research and Quality;
				(7)Centers for
			 Medicare & Medicaid Services;
				(8)Veterans Health
			 Administration;
				(9)Office of the
			 National Coordinator for Health Information Technology;
				(10)Department of
			 Energy, including the Human Genome Program and Joint Genome Institute of the
			 Office of Science; and
				(11)other Federal
			 departments and agencies as determined appropriate by the Secretaries.
				(e)Duties of the
			 IWGIn fulfilling the purpose described in subsection (b),
			 members of the IWG shall—
				(1)meet not less
			 frequently than twice each year or at the call of the chairperson;
				(2)draft
			 recommendations for various heads of Federal departments and agencies;
			 and
				(3)provide
			 opportunities for public input and comment on the deliberations and activities
			 of the IWG, as appropriate.
				(f)ReportNot
			 later than 1 year after the date of enactment of this Act, and biennially
			 thereafter, the Secretary shall report to the appropriate committees of
			 Congress and to the public on IWG activities, with respect to meeting the
			 purpose described in subsection (b) and carrying out the duties described in
			 subsection (e).
			(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $5,000,000 for fiscal year 2007, and such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
			5.Expansion and
			 acceleration of genetic and Genomics research
			(a)Genetics and
			 Genomics research
				(1)In
			 generalThe Secretary shall expand and accelerate research and
			 programs to collect genetic and genomic data that will advance the field of
			 genomics and personalized medicine, with prioritized focus on—
					(A)studies of
			 diseases and health conditions with substantial public health impact;
					(B)population-based
			 studies of genotype prevalence, gene-disease association, gene-drug response
			 association, and gene-environment interactions;
					(C)systematic review
			 and synthesis of the results of population-based studies using methods of human
			 genome epidemiology;
					(D)translation of
			 genomic information into molecular genetic screening tools, diagnostics, and
			 therapeutics, through well-conducted clinical trials and studies;
					(E)translation of
			 genomic information into tools for public health investigations and ongoing
			 biosurveillance and monitoring;
					(F)systematic review
			 of data on analytic validity and clinical validity of molecular genetic
			 tests;
					(G)comprehensive
			 studies of clinical utility, including cost-effectiveness and cost-benefit
			 analyses, of molecular genetic tests and therapeutics;
					(H)population based
			 studies to assess the awareness, knowledge, and use of genetic tests and their
			 impact on the population health and health disparities; and
					(I)methods to
			 enhance provider uptake or adoption of pharmacogenomic products into
			 practice.
					(2)Biobanking
					(A)National
			 biobanking research initiativeThe Secretary, in collaboration
			 with the IWG, shall develop a plan for a national biobanking research
			 initiative that—
						(i)addresses
			 priority areas of focus, as described in paragraph (1);
						(ii)builds upon
			 current genomic research initiatives (existing as of the date the plan is
			 issued) domestically and, as practicable, internationally;
						(iii)is prospective
			 and long-term in design;
						(iv)takes into
			 consideration public review and comment;
						(v)is
			 designed to support collection and synthesis of evidence for public health and
			 clinical applications;
						(vi)meets rigorous
			 standards and guidelines regarding ethics, legality, and social issues;
						(vii)ensures diverse
			 representation of individuals in the research or data collection that would
			 allow statistically significant analyses of population subgroups as
			 appropriate; and
						(viii)reflects
			 public-private partnership.
						(B)National
			 biobanking distributed database
						(i)In
			 generalThe Secretary, acting through the Director of the
			 National Human Genome Research Institute at the National Institutes of Health
			 and the Director of the Office of Genomics and Disease Prevention at the
			 Centers for Disease Control and Prevention, shall establish a system for the
			 integration of data, including genomic data and associated environmental and
			 clinical health information, which shall facilitate the pooled analysis and
			 synthesis of such data.
						(ii)Distributed
			 databaseWith respect to such national biobanking database, the
			 Secretary shall—
							(I)establish a grant
			 program for local or regional biobanking initiatives, in accordance with
			 subparagraph (C), with priority given for local or regional biobanks
			 that—
								(aa)are
			 established or complement activities related to the implementation of the
			 national biobanking research initiative, pursuant to subparagraph (A);
								(bb)are
			 based on well-defined populations, such as cohorts of newborn infants screened
			 by State health departments for metabolic disorders, population-based
			 registries of cancer and other diseases, and family-based registries;
								(cc)collect data
			 from participants with diverse genetic profiles, environmental exposures, and
			 health conditions and diseases; and
								(dd)participate in
			 and contribute data to consortia established to develop and apply best
			 practices and standards in the research area of such consortium;
								(II)assist in the
			 development of uniform standards and guidelines for the collection, submission,
			 and storage of biobank data;
							(III)develop and
			 promulgate guidelines regarding procedures, protocols, and policies for access
			 of data by non-governmental entities and the safeguarding of the privacy of
			 biobank subjects, in accordance with the Office for Human Research Protection
			 and Clinical Research Policy Analysis and Coordination program at the National
			 Institutes of Health, and other guidelines as appropriate;
							(IV)review and make
			 recommendations to address ownership issues with respect to genomic samples and
			 analyses;
							(V)encourage
			 voluntary submission of biobanking data obtained or analyzed with private or
			 non-Federal funds;
							(VI)facilitate
			 submission of data, including secure and efficient electronic
			 submission;
							(VII)incorporate
			 data from Federal surveys, such as the National Health and Nutrition
			 Examination Survey;
							(VIII)develop and
			 disseminate standard consent forms, including those that allow multiple uses of
			 data for research purposes;
							(IX)conduct,
			 directly or by contract, analytical research, including clinical,
			 epidemiological, and social research, using biobank data;
							(X)allow public use
			 of data only—
								(aa)with
			 appropriate privacy safeguards in place; and
								(bb)for
			 health research purposes;
								(XI)determine
			 appropriate procedures for industry access to biobank data for research and
			 development of new or improved tests and treatments, and submission of data
			 generated from such samples to the Food and Drug Administration as part of the
			 approval process for drugs and devices; and
							(XII)make analytic
			 findings from biobanking initiatives supported by Federal funding publicly
			 available within an appropriate timeframe to be determined by the Secretary,
			 which findings shall not contain identifiable information of patients.
							(iii)National
			 resourcesThe IWG shall sponsor national efforts to bring
			 together the consortia described in clause (ii)(I)(dd) to build national data
			 resources.
						(C)Biobank
			 initiatives grants
						(i)In
			 generalThe Secretary shall establish a grant program for
			 eligible institutions to enable the institutions to develop or expand
			 biobanking initiatives to advance the application of genomics to the practice
			 of medicine and contribute to the understanding of the genetic causes of
			 disease.
						(ii)EligibilityAn
			 academic medical center or other institution shall be eligible for a grant
			 under this subparagraph if the center or institution has—
							(I)practical
			 experience and demonstrated expertise in genomics and its clinical and public
			 health applications;
							(II)an established
			 scientific advisory committee to—
								(aa)advise staff on
			 genomic issues, including related ethical, legal, and social issues;
								(bb)evaluate and
			 approve research studies utilizing the biobank data; and
								(cc)provide a forum
			 for evidence-based reviews and integration of research findings to determine if
			 and how such findings may be used in health care and disease prevention;
								(III)an established
			 community advisory committee comprised of community advocates, potential study
			 participants, and other stakeholders, to—
								(aa)provide a
			 non-scientific perspective on the biobanking initiative;
								(bb)guide the
			 development of patient-oriented materials;
								(cc)support outreach
			 to minority and other underserved communities; and
								(dd)provide a forum
			 for the discussion of ethical, social, and legal issues pertaining to the
			 biobanking initiative;
								(IV)mechanisms to
			 ensure patient privacy and protection of information from non-health
			 applications; and
							(V)a demonstrated
			 ability to recruit patients from diverse cultural backgrounds.
							(iii)Use of
			 fundsAn eligible institution that receives a grant under this
			 subparagraph shall use the grant funds to develop or expand a biobanking
			 initiative, which may include the following activities:
							(I)Support for
			 advisory committees.
							(II)Recruitment and
			 education of patients.
							(III)Development of
			 consent protocols.
							(IV)Obtaining
			 genetic samples and clinical information.
							(V)Establishment and
			 maintenance of secure storage for genetic samples and clinical
			 information.
							(VI)Conduct of data
			 analyses and evidence-based systemic reviews that allow for the
			 following:
								(aa)Identification
			 of biomarkers and other surrogate markers to improve predictions of onset of
			 disease, response to therapy, and clinical outcomes.
								(bb)Increased
			 understanding of gene-environment interactions.
								(cc)Development of
			 molecular genetic screening, diagnostic, and therapeutic interventions.
								(dd)Genotypic
			 characterization of tissue samples.
								(VII)Support for
			 participation in research consortia concerned with establishing and developing
			 best practices and standards in the relevant research areas.
							(VIII)Development
			 and implementation of protocols for external researchers to access
			 non-identifiable patient samples and associated health information for research
			 activities.
							(IX)Other
			 activities, as determined appropriate by the Secretary.
							(b)Race, genomics,
			 and health
				(1)In
			 generalThe Secretary shall expand and intensify efforts to
			 increase knowledge about the—
					(A)interaction
			 between genetics and the environment, and the influence of such interaction on
			 the causality and treatment of diseases common in racial and ethnic minority
			 populations; and
					(B)ways in which
			 molecular genetic screening, diagnostics, and treatments may be used to improve
			 the health and health care of racial and ethnic minority populations.
					(2)Race and
			 genomicsNot later than 1 year after the date of enactment of
			 this Act, the Secretary, in collaboration with the IWG, shall prepare, with
			 public input, and publish trans-agency guidance regarding the following:
					(A)An appropriate
			 definition for race and ethnicity for use in genomic research and programs
			 operated or supported by the Federal Government.
					(B)Guiding ethics,
			 principles, and protocols for the inclusion and designation of racial and
			 ethnic populations in genomics research and programs operated or supported by
			 the Federal Government.
					(C)Ways to increase
			 access to effective pharmacogenomic and other clinical genetic services for
			 minority populations.
					(D)Research
			 opportunities and funding support in the area of race and genomics that may
			 improve the health and health care of minority populations.
					(E)Ways to enhance
			 integration of Federal Government-wide efforts and activities pertaining to
			 race, genomics, and health.
					(F)Any needs for
			 additional privacy protections in preventing stigmatization and inappropriate
			 use of genetic information.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $150,000,000 for fiscal year 2007, and such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
			6.Genomics
			 workforce and training
			(a)In
			 generalThe Secretary, acting through the Administrator of the
			 Health Resources and Services Administration and the Director of the Centers
			 for Disease Control and Prevention, and in collaboration with the IWG, shall
			 expand and intensify efforts to—
				(1)support efforts
			 to recruit and retain health professionals from diverse backgrounds in the
			 genomics workforce;
				(2)in collaboration
			 with appropriate professional accreditation organizations, assess and make
			 recommendations to improve the quality of genomics training; and
				(3)develop a plan to
			 integrate genomics into all aspects of health professional training.
				(b)Eligible
			 entityFor purposes of this section, the term eligible
			 entity includes professional genetics and genomics societies and
			 academic institutions determined appropriate by the Secretary.
			(c)Recruitment and
			 retentionThe Secretary shall provide financial and technical
			 support to eligible entities to increase recruitment and retention of trainees
			 in genetics and genomics by—
				(1)providing
			 education and awareness opportunities, practical and research experiences, and
			 financial incentives such as scholarships or loan repayment;
				(2)considering
			 development of genomic subspecialty fellowships or concentrations within
			 genetics training programs;
				(3)considering
			 development of combined residency programs or joint subspecialty fellowships
			 with other specialties;
				(4)providing support
			 for laboratory-based genetics or genomics fellowships for medical and other
			 health professional students; and
				(5)carrying out
			 other activities determined appropriate by the Secretary.
				(d)Genetics and
			 genomics trainingThe Secretary, directly or through contracts or
			 grants to eligible entities, shall ensure the adequacy of genetics and genomics
			 training for diagnosis, treatment, and counseling of adults and children for
			 both rare and common disorders, through support of efforts to—
				(1)strengthen the
			 core training content of the various clinical disciplines to reflect new
			 knowledge and evolving practice of genetics and genomics;
				(2)develop and
			 disseminate model residency and other training program curricula and teaching
			 materials that integrate and broaden the base of medical genetics and genomics
			 training;
				(3)assist the review
			 of board and other certifying examinations by professional societies and
			 accreditation bodies to ensure adequate focus on the fundamental principles of
			 genomics; and
				(4)explore options
			 for distance or on-line learning for degree or continuing education
			 programs.
				(e)IntegrationThe
			 Secretary shall support initiatives to increase the integration of genetics and
			 genomics into all aspects of clinical and public health practice by—
				(1)generating
			 greater awareness of the relevance and application of genetics and genomics to
			 common disorders; and
				(2)promoting
			 genetics and genomics competency across all clinical, public health and
			 laboratory disciplines through the development and dissemination of health
			 professional guidelines which shall—
					(A)include focus on
			 appropriate administration and interpretation of genomic tests, and subsequent
			 clinical and public health decision-making; and
					(B)specifically
			 target health professionals without formal training or experience in the field
			 of genomics.
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $10,000,000 for fiscal year 2007 and such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
			7.Realizing the
			 potential of personalized medicine
			(a)Incentives
				(1)Tax Credit for
			 research and development related to companion diagnostic tests
					(A)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							45N.Companion
				diagnostic test credit
								(a)Allowance of
				creditFor purposes of section 38, in the case of an eligible
				taxpayer, the companion diagnostic test credit for any taxable year is an
				amount equal to the qualified research expenses paid or incurred by the
				taxpayer during the taxable year in connection with the development of a
				qualified companion diagnostic test .
								(b)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means a taxpayer who has been requested to develop a qualified
				companion diagnostic test by the Secretary of Health and Human Services in
				connection with a drug—
									(1)for which an
				application has been submitted under section 501(b)(1) of the Federal Food,
				Drug, and Cosmetic Act, or
									(2)for which an
				application has been approved under such section.
									(c)Qualified
				companion diagnostic testFor purposes of this section, the term
				qualified companion diagnostic test means a diagnostic test in
				connection with a drug which—
									(1)is designed to
				provide information which can be used to increase the safety or effectiveness
				of the drug, and
									(2)is approved by
				the Secretary of Health and Human Services.
									(d)Qualified
				research expensesFor purposes of this section, the term
				qualified research expenses has the meaning given to such term
				under section 41(b).
								(e)No double
				benefit
									(1)Coordination
				with other deductions and creditsExcept as provided in paragraph (2), the
				amount of any deduction or other credit allowable under this chapter for any
				expense taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of such credit attributable to
				such expense.
									(2)Research and
				development costs
										(A)In
				generalExcept as provided in
				subparagraph (B), any amount which is taken into account in determining the
				amount of the credit under subsection (a) for any taxable year shall not be
				taken into account for purposes of determining the credit under section 41 for
				such taxable year.
										(B)Costs taken
				into account in determining base period research expensesAny amount taken into account in
				determining the amount of the credit under subsection (a) for any taxable year
				shall be taken into account in determining base period research expenses for
				purposes of applying section 41 to subsequent taxable years.
										(f)RegulationsThe Secretary, in consultation with the
				Secretary of Health and Human Services, shall promulgate such regulations as
				are necessary to carry out the purposes of this section.
								(g)TerminationThis section shall not apply to expenses
				paid or incurred in taxable years beginning after the date which is 5 years
				after the date of enactment of this
				section.
								.
					(B)Credit treated
			 as part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 paragraph (29), by striking the period at the end of paragraph (30) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
						
							(31)the companion
				diagnostic test credit determined under section
				45N(a).
							.
					(C)Clerical
			 amendmentThe table of sections for subpart D of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
						
							
								Sec. 45N. Companion diagnostic test
				credit.
							
							.
					(D)Effective
			 dateThe amendments made by this paragraph shall apply to
			 expenses paid or incurred in taxable years beginning after the date of
			 enactment of this Act.
					(2)National
			 Academy of Sciences studyNot later than 6 months after the date
			 of enactment of this Act, the Secretary shall enter into a contract with the
			 National Research Council of the National Academy of Sciences to study and
			 recommend appropriate incentives to encourage—
					(A)co-development of
			 companion diagnostic testing by a drug sponsor;
					(B)development of
			 companion diagnostic testing for already-approved drugs by the drug
			 sponsor;
					(C)companion
			 diagnostic test development by device companies that are not affiliated with
			 the drug sponsor; and
					(D)action on other
			 issues determined appropriate by the Secretary.
					(b)Genetic test
			 quality
				(1)In
			 generalThe Secretary shall improve the safety, efficacy, and
			 availability of information about genetic tests, including pharmacogenetic and
			 pharmacogenomic tests.
				(2)Institute of
			 Medicine studyNot later than 30 days after the date of enactment
			 of this Act, the Secretary shall enter into a contract with the Institute of
			 Medicine to conduct a study and a prepare a report that includes
			 recommendations to improve Federal oversight and regulation of genetic tests,
			 with specific recommendations on the development of the decision matrix under
			 paragraph (3). Such study shall be completed not later than 1 year after the
			 date on which such contract was entered into.
				(3)Decision
			 matrix
					(A)In
			 generalThe Secretary, taking into consideration the
			 recommendations of the Institute of Medicine report under paragraph (2), shall
			 develop a decision matrix (referred to in this section as the
			 matrix) to improve the oversight and regulation of genetic
			 tests, including pharmacogenomics and pharmacogenetic tests by—
						(i)determining the
			 classification of genetic tests that have not yet been classified, or of which
			 the classification is unclear, questioned, or challenged;
						(ii)determining
			 which types of tests, including laboratory-developed tests, require review and
			 the level of review needed for such tests;
						(iii)determining
			 which agency shall have oversight over the review process of such tests that
			 are determined to require review; and
						(iv)determining, to
			 the extent practicable, which requirements the agency shall apply to the types
			 of tests identified in clause (ii).
						(B)Level of
			 reviewIn determining the level of review needed by a genetic
			 test, the Secretary shall take into consideration—
						(i)characteristics
			 of the test and its target disease or condition;
						(ii)intended use of
			 the test;
						(iii)potential for
			 improved medical conditions and patient harms; and
						(iv)social
			 consequences of the test.
						(C)Comparative
			 analysisTo inform development of the matrix, the Secretary shall
			 undertake a comparative analysis of laboratory review requirements under the
			 Clinical Laboratory Improvement Act and those of the Food and Drug
			 Administration to assess and reduce differences in such requirements, and to
			 eliminate redundancies and decrease burden of review, as practicable.
					(D)RegulationsNot
			 later than 30 months after the date of enactment of this Act, the Secretary
			 shall promulgate regulations to implement the matrix.
					(4)Adverse
			 eventsThe Secretary, acting through the Commissioner of Food and
			 Drugs and the Administrator of the Centers for Medicare & Medicaid
			 Services, shall—
					(A)develop or expand
			 adverse event reporting systems to encompass reports of adverse events
			 resulting from genetic testing; and
					(B)respond
			 appropriately to any adverse events resulting from such testing.
					(5)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection, $10,000,000 for fiscal year 2007, and such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
				(c)Food and Drug
			 Administration
				(1)In
			 general
					(A)Summary
			 informationIf a genetic test that is determined to be within the
			 jurisdiction of the Food and Drug Administration but that does not require
			 review, as determined under the matrix, the sponsor of such test shall provide
			 the Secretary with summary information on how the test was validated and its
			 performance characteristics, which information shall be made easily accessible
			 for the public.
					(B)Source of
			 informationThe information described under subparagraph (A) may
			 be obtained from the labeling submitted for CLIA complexity
			 categorization.
					(2)Requirement for
			 companion diagnostic testingThe Secretary may require the
			 sponsor of a drug or biological product—
					(A)to codevelop a
			 companion diagnostic test, after filing an investigational new drug application
			 or a new drug application to address significant safety concerns of the drug or
			 biological product;
					(B)to develop a
			 companion diagnostic test if phase IV data demonstrate significant safety or
			 effectiveness concerns with use of the drug or biological product; and
					(C)to relabel the
			 drug or biological product to require validated companion diagnostic testing
			 when evidence of improved outcomes has been established in practice or if data
			 demonstrate significant safety concerns with use of such drug or biological
			 product.
					(3)Pharmacogenomic
			 data submissionThe Secretary shall encourage and facilitate
			 voluntary pharmacogenomic data submission from drug sponsors, which may
			 include—
					(A)the development
			 and dissemination of guidance on relevant policies, procedure and practice
			 regarding such submission;
					(B)the provision of
			 technical assistance;
					(C)the establishment
			 of a mechanism to store, maintain and analyze such data, in collaboration with
			 the National Institutes of Health and the Centers for Disease Control and
			 Prevention;
					(D)determining when
			 such data may be used to support an investigational new drug or a new drug
			 application;
					(E)the conduct of a
			 study of the use of genomic approaches to understand and reduce adverse drug
			 reactions; and
					(F)other activities
			 determined appropriate by the Commissioner.
					(4)Labeling for
			 certain groupsNot later than 6 months of enactment of this Act,
			 the Secretary shall prepare and publish guidance regarding the approval,
			 licensing, or clearance of any product under the Federal Food, Drug and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health
			 Service Act (42 U.S.C. 262) with an indication, contraindication, warning, or
			 any other labeling information that is specific to a racial or ethnic
			 group.
				(5)Termination of
			 certain advertising campaignsThe Food and Drug Administration
			 shall collaborate with the Federal Trade Commission to identify and terminate,
			 pursuant to section 5 of the Federal Trade Commission Act (15 U.S.C. 45),
			 advertising campaigns that make false, misleading, deceptive, or unfair claims
			 about molecular genetic tests.
				(d)Centers for
			 medicare & medicaid services
				(1)In
			 generalIf a genetic test that is determined to be within the
			 jurisdiction of the Centers for Medicare & Medicaid Services does not
			 require review as determined under the matrix, the sponsor of such test shall
			 provide the Administrator of the Centers for Medicare & Medicaid Services
			 with summary information on how the test was validated and its performance
			 characteristics, which information shall be made easily accessible for the
			 public.
				(2)Specialty
			 areaTo ensure the accuracy, validity, and reliability of
			 clinical genetic tests that do not require premarket approval by or
			 notification to the Food and Drug Administration, and to improve oversight of
			 genetic test laboratories, the Director of the Division of Laboratory Services
			 of the Survey and Certification Group of the Center for Medicaid and State
			 Operations of the Centers for Medicare & Medicaid Services, in
			 collaboration with the Clinical Laboratory Improvement Advisory Committee at
			 the Centers for Disease Control and Prevention, shall establish a specialty
			 area for molecular and biochemical genetic tests, in order to—
					(A)develop criteria
			 for establishing analytic and clinical validity for genetic tests that are
			 determined to require review under the matrix;
					(B)specify
			 requirements for proficiency testing for laboratories;
					(C)provide guidance
			 regarding the scope of duty for laboratory directors;
					(D)make information
			 easily accessible to the public about—
						(i)laboratory
			 certification; and
						(ii)analytic and
			 clinical validity for genetic tests that are determined to require high level
			 review under the matrix; and
						(E)conduct other
			 activities at the discretion of the Administrator of the Centers for Medicare
			 & Medicaid Services.
					(3)ReimbursementTo
			 foster adoption of molecular genetic screening tools, the Administrator of the
			 Centers for Medicare & Medicaid Services shall—
					(A)assess and update
			 current procedure terminology codes as warranted; and
					(B)determine and
			 implement fair and reasonable coverage policies and reimbursement rates for
			 medically necessary genetic and genomic treatments and services, including
			 laboratory testing.
					(e)Centers for
			 Disease Control and Prevention
				(1)Direct-to-consumer
			 marketingNot later than 12 months after the date of enactment of
			 this Act, the Director of the Centers for Disease Control and Prevention, with
			 respect to molecular genetic tests for which consumers have direct access,
			 shall—
					(A)conduct an
			 analysis of the public health impact of direct-to-consumer marketing to the
			 extent possible from available data sources;
					(B)analyze the
			 validity of claims made in direct-to-consumer marketing; and
					(C)make
			 recommendations to Congress regarding necessary interventions to protect the
			 public from potential harms of direct-to-consumer marketing and access to
			 molecular genetic tests.
					(2)Public
			 awarenessThe Director shall expand efforts to educate and
			 increase awareness of the general public about genomics and its applications to
			 improve health, prevent disease and eliminate health disparities. Such efforts
			 shall include the—
					(A)ongoing
			 collection of data on the awareness, knowledge and use of genetic tests through
			 public health surveillance systems, and analysis of the impact of such tests on
			 population health; and
					(B)integration of
			 the use of validated genetic and genomic tests in public health programs as
			 appropriate.
					(3)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection, $30,000,000 for fiscal year 2007, and such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
				(f)Agency for
			 Healthcare Research and QualityThe Director of the Agency for
			 Healthcare Research and Quality, after consultation with the IWG and other
			 public and private organizations, as appropriate, shall support the assessment
			 of the clinical utility and cost-effectiveness of companion diagnostic tests
			 that guide prescribing decisions, through research that—
				(1)develops
			 standardized tools and methodologies to assess the cost-effectiveness of such
			 tests, as well as criteria for use;
				(2)establishes and
			 validates drug dosing algorithms for which such tests can improve outcomes,
			 taking into consideration—
					(A)a reduction in
			 toxicity, adverse events, and mortality;
					(B)improved clinical
			 outcomes and quality of life, including decreased requirements for monitoring
			 and laboratory testing; and
					(C)the impact on the
			 direct and indirect costs of health care, which may include costs due to length
			 of hospital stay, length of time to identify safe and effective dosing for
			 patients, toxicity and adverse events, and other measures of health care
			 utilization and outcomes;
					(3)accelerates
			 development and rapid adoption by providers and payers as appropriate, of
			 companion diagnostic testing that could significantly enhance the safety of a
			 medication by identifying patients at risk for toxic events from use of such
			 medication or by improving dosing regimens for such medication; and
				(4)prioritizes the
			 development of such tests for diseases and health conditions that have a
			 significant public health impact because of prevalence, risk of complications
			 from treatment, and other factors determined appropriate by the
			 Director.
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $30,000,000 for fiscal year 2007, and such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
			8.Sense of the
			 Senate regarding genetic non-discrimination and privacyIt is the sense of the Senate that—
			(1)in order for
			 personalized medicine to advance and achieve success in both reducing the
			 burden of disease and reducing health care costs, strong privacy protections,
			 including protections against genetic discrimination, must be enacted and
			 implemented;
			(2)without a Federal
			 law banning genetic discrimination, people may fear losing their health
			 insurance and their employment, and subsequently—
				(A)avoid
			 participating in research that collects genetic information; and
				(B)even decline
			 clinical molecular testing that may provide lifesaving information;
				(3)fear of genetic
			 discrimination will slow the pace of discovery in research and hinder the
			 uptake of molecular testing in a clinical setting, both of which will undermine
			 efforts to translate and apply personalized medicine technology; and
			(4)adequate privacy
			 protections, including a Federal prohibition against genetic discrimination,
			 are necessary prerequisites to advancing personalized medicine.
			
